PUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                 No. 13-7529


JESUS EMMANUEL JEHOVAH, a/k/a Robert Gabriel Love, a/k/a
Gabriel Alexander Antonio,

                   Plaintiff - Appellant,

            v.

HAROLD W.        CLARKE,   Director;   A.   DAVID   ROBINSON,   Deputy
Director,

                   Defendants – Appellees,

     and

COMMONWEALTH OF VIRGINIA; LORETTA K. KELLY, Warden, Sussex I
State Prison; ALL EMPLOYEES OF THE VIRGINIA DEPARTMENT OF
CORRECTIONS, in their official, individual, and private
capacities, jointly and severally; EDDIE L. PEARSON, Warden;
KEISHA FOWLKES, Unit Manager; MS. EVANS, Records Officer; MS.
ANSAH, Corporal; ARMOR CORRECTIONAL HEALTH SERVICES, INC.;
ANTHONY KING, Dr.; MESELE GEBREYES, Dr.; BENJAMIN ULEP, Dr.,

                   Defendants.


Appeal from the United States District Court for the Eastern
district of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (1:12-cv-00087-JCC-IDD)


Argued:    May 12, 2015                             Decided: July 9, 2015


Before TRAXLER, Chief Circuit Judge, GREGORY, and FLOYD, Circuit
Judges.
Reversed and remanded by published opinion. Judge Gregory wrote
the opinion, in which Chief Judge Traxler and Judge Floyd joined.


ARGUED:    Lola Abbas Kingo, GEORGETOWN UNIVERSITY LAW CENTER,
Washington, D.C., for Appellant. Trevor Stephen Cox, OFFICE OF
THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellees.     ON   BRIEF:     Steven   H.  Goldblatt,   Director,
Clay Greenberg, Student Counsel, Elizabeth Purcell, Student
Counsel, Appellate Litigation Program, GEORGETOWN UNIVERSITY LAW
CENTER, Washington, D.C., for Appellant. Mark R. Herring, Attorney
General of Virginia, Cynthia E. Hudson, Chief Deputy Attorney
General, Linda L. Bryant, Deputy Attorney General, Public Safety
& Enforcement, Richard C. Vorhis, Senior Assistant Attorney
General, Kate E. Dwyre, Assistant Attorney General, Stuart A.
Raphael, Solicitor General of Virginia, OFFICE OF THE ATTORNEY
GENERAL OF VIRGINIA, Richmond, Virginia, for Appellees.




                                2
GREGORY, Circuit Judge:

      Inmate   Jesus     Emmanuel    Jehovah      appeals   from    the    district

court’s dismissal of his pro se claims against the Commonwealth of

Virginia and various employees and contractors of the Virginia

Department of Corrections (“VDOC”).             Jehovah claims that Appellees

violated his free exercise rights under the First Amendment and

the   Religious      Land   Use     and       Institutionalized     Persons    Act

(“RLUIPA”)     by   a)   prohibiting      him    from   consuming   wine    during

communion, b) requiring him to work on Sabbath days, and c)

assigning him non-Christian cellmates.              Jehovah also alleges that

Appellees    demonstrated     deliberate        indifference   to    his   medical

needs in violation of the Eighth Amendment.                 The district court

dismissed sua sponte Jehovah’s Sabbath claims, cell assignment

claims, and deliberate indifference claim, and granted Appellees

summary judgment on the communion wine claim.                  We reverse the

district court’s judgment in its entirety and remand for further

proceedings.



                                          I.

      Jehovah is a VDOC inmate who was incarcerated at Sussex I

Prison (“SIP”) in Waverly, Virginia when he filed this lawsuit.

In his pro se complaint, he alleges four courses of action taken

by VDOC employees that he claims violated his rights under RLUIPA

and the First and Eighth Amendments.

                                          3
     First, Jehovah claims that various policies have prevented

him from taking communion in the manner required by his religious

beliefs.   Jehovah’s religion 1 mandates that he take communion by

drinking red wine and consuming bread dipped in honey, olive oil,

sugar, cinnamon, and water.   While he was incarcerated at Nottoway

Correctional Center (“NCC”) from September 2009 to March 2010,

Jehovah was not permitted to take communion at all pursuant to a

memorandum prohibiting the practice for inmates in segregation.

In April 2010, Jehovah was transferred to SIP and placed in the

general population.   Jehovah requested permission from the warden

to take communion but did not receive a response, so he filed a

grievance. In January 2011, while Jehovah’s grievance was pending,

VDOC issued a new policy prohibiting all inmates from consuming

wine during communion.    Jehovah filed another grievance, which

VDOC denied.   VDOC revised its policy in January 2012 to allow

inmates to consume bread dipped in wine but not to drink wine.

Jehovah filed a third grievance, which was also denied.         In




     1 Jehovah appears to adhere to his own particular brand of
Christianity, citing to a version of the Bible written by himself.
See J.A. 23 (Compl. n.1). Appellees do not challenge the sincerity
of his beliefs, and it is not within the courts’ purview to
“question the centrality of particular beliefs or practices to a
faith, or the validity of particular litigants’ interpretations of
those creeds.” Hernandez v. Comm’r of Internal Revenue, 490 U.S.
680, 699 (1989).



                                 4
December 2012, VDOC changed its policy yet again to ban inmates

from consuming communion wine by any method. 2

      Second, Jehovah asserts that he has been unable to secure a

job that will allow him to observe his Sabbaths.            Jehovah’s faith

prohibits him from working during the “Old Jewish Sabbath” (Friday

sundown to Saturday sundown) or the “New Christic Sabbath” (Sunday

at sunset to Monday at sunrise). 3            VDOC requires inmates to

participate     in   programming   –-   including    work   and    educational

activities -- for a certain number of hours per week in order to

be   eligible   for   good   conduct    allowances   and    earned    sentence

credits.   See Va. Code § 53.1-32.1.        In February 2011 Jehovah was

assigned to a cleaning position, and his supervisor required him

to work seven days a week. Jehovah requested that VDOC accommodate

his observance of the Sabbaths, but VDOC refused, informing him

that his failure to work could lead to sanctions.                  He filed a

grievance, which VDOC denied.       VDOC staff has not approved him for

any job for which he has applied since December 2011, including

jobs for which they had previously approved him. 4                According to



      2This policy, like the January 2011 policy, allows clergy to
consume wine during services but permits inmates to drink only
wine substitutes such as grape juice.
      3Jehovah is required to devote these days to religious
observance and instruction.
      4Jehovah lost his cleaning job on May 17, 2011 after being
placed in segregation.

                                        5
Jehovah, “there are few prison jobs available to him at SIP and

other prisons which he can work and keep observing the Sabbaths.”

J.A. 27 (Compl. ¶ 32).

     Third, Jehovah states that VDOC has housed him with “people

who are anti-Christian and unbelievers,” contrary to his religious

beliefs.     J.A. 28 (Compl. ¶ 34).            Jehovah “is directed by God not

to be yoked to unbelievers.”             J.A. 28 (Compl. ¶ 34).        At one point

Jehovah was housed with a “self-proclaimed Satanist and anti-

Christian,” even though VDOC knew of Jehovah’s religious views.

J.A. 28 (Compl. ¶ 35).          This inmate harassed Jehovah and subjected

him to “anti-Christian, anti-Jewish, anti-God . . . rhetoric.”

J.A. 28 (Compl. ¶ 35).           After several requests to be reassigned,

Jehovah filed a grievance to which VDOC never responded.                      Since

July 2011, Jehovah has been assigned to live with “an atheist, an

agnostic,    a       worldly   Muslim,    a    false/non-practicing      insincere

Christian,       a    racist    black    anti-Christian       atheist,    a   self-

proclaimed ‘Hell’s Angel’ biker, and a black anti-Christian from

an anti-white gang.”           J.A. 29 (Compl. n.18).         Other VDOC prisons

had been able to accommodate Jehovah’s requests to be housed only

with Christians.

     Finally, Jehovah alleges that he has suffered various medical

ailments that VDOC medical staff have deliberately ignored.                      In

2009 while incarcerated at NCC, Jehovah experienced, among other

things,     tongue      lesions,    chest      and   throat    pain,     difficulty

                                           6
swallowing, coughing, nausea, lethargy, and unexplained weight

loss.     After medical staff at NCC “detected and acknowledged”

Jehovah’s symptoms but before they could diagnose them, Jehovah

was transferred to SIP on March 26, 2010.      J.A. 30 (Compl. ¶ 43).

Jehovah developed further symptoms after arriving at SIP, and after

testing negative for strep throat he was referred to Dr. King.          On

April 15, 2010, Dr. King examined Jehovah for the first time.           He

found holes in Jehovah’s tonsils but “did not acknowledge” any of

Jehovah’s other symptoms; he ordered a test for HIV, which was

negative, and then did not provide any further care.               J.A. 30

(Compl.   ¶   45).   Jehovah’s   symptoms   worsened,   and   he    sought

additional treatment from Dr. King on June 17, 2010.           Dr. King

ignored all of Jehovah’s symptoms except his coughing, neck lesion,

and nasal drip. 5    Dr. King ordered a chest x-ray and urine and

blood tests:    the x-ray appeared normal but the urine and blood

tests revealed abnormalities consistent with infection.            Jehovah

maintains Dr. King ignored these results and provided no further

treatment.     Jehovah saw Dr. King again on July 30, 2010, and




     5 At this point in time, Jehovah’s alleged symptoms included:
“coughing with unusual whitish phlegm, [a] patch of hair loss and
neck lesion on His neck, fatigue, dizziness, night sweats, nasal
drip, weight loss, a lump under [h]is left ear, chest pains, chest
burning sensations, involuntary muscle spasms throughout [h]is
body, headaches, difficulty sleeping, swollen lymph nodes, and
other symptoms.” J.A. 30 (Compl. ¶ 46).



                                   7
Dr. King referred him to mental health staff, who ultimately

determined that he had no psychological problems.              Jehovah’s

condition   continued   to   deteriorate. 6   When   Jehovah   next   saw

Dr. King on August 30, 2010, Dr. King “disregarded most” of his

symptoms and treated him for gastroesophageal reflux disease with

Prilosec, which made many of Jehovah’s symptoms worse.          J.A. 31

(Compl. ¶ 48).   Dr. King also referred Jehovah to mental health

staff again to be evaluated for bipolar disorder, of which staff

found no symptoms.      This pattern continued into 2012, with Dr.

King and other VDOC doctors allegedly acknowledging only some of

Jehovah’s symptoms, ignoring test results indicating infection,

and failing to improve Jehovah’s condition. 7




     6 Additional symptoms included “tinnitus/ringing sensations
in [h]is hearing/ears, popping and bubbling sounds and sensations
and pains in [h]is ears and ear canals; episodic problems
concentrating,   slowed  cognitive   functioning,  malaise,   and
dizziness; abdominal pains, abnormal stools, and rapidly passing
consumed meals; more difficulty swallowing and persistent
sensations of something being caught in [h]is throat, neck pain,
and sore and tender swollen nodes and tissues in his neck; more
chest pains and of greater intensity, and bones in [h]is sternum
area slightly, audibly, and painfully popping and moving out of
place; worsening muscle spasms, and spontaneous irregular and
painful heartbeats.” J.A. 31 (Compl. ¶ 47).
     7 In 2013, Jehovah filed a notice with the district court
stating that an ultrasound electrocardiogram had revealed that for
two years he had been suffering from pulmonary hypertension with
right ventricle hypertrophy, an irreversible and often fatal
condition.

                                    8
      Jehovah      filed    this     lawsuit    on     July   11,    2012,    seeking

compensatory and injunctive relief for these alleged violations of

RLUIPA,     the   First     Amendment,    and    the    Eighth      Amendment.     On

September 27, 2012, the district court sua sponte dismissed all of

Jehovah’s claims except his communion claim pursuant to the Prison

Litigation Reform Act (“PLRA”), 28 U.S.C. § 1915A. Appellees moved

to dismiss the remaining claim on December 21, 2012.                       In support

of their motion they submitted a declaration from VDOC Chief of

Corrections Operations A. David Robinson discussing the purposes

of   the   wine    ban.      Jehovah    responded      with   numerous       discovery

requests     to   which    Appellees     responded      in    part   and     otherwise

objected.     He then filed a motion to compel discovery and to hold

an evidentiary hearing, which the district court denied on May 17,

2013.      On August 20, 2013, the court granted Appellees’ summary

judgment motion and dismissed Jehovah’s RLUIPA and First Amendment

claims regarding the communion wine ban.                Jehovah timely appealed

the dismissal of all his claims.


                                         II.

      On appeal, Jehovah argues that the district court erred in 1)

dismissing        his     Sabbath,     cell     assignment,         and    deliberate

indifference claims under § 1915A, and 2) granting Appellees

summary judgment on his communion wine claim.




                                          9
     We review de novo a § 1915A dismissal for failure to state a

claim.   Slade v. Hampton Roads Reg’l Jail, 407 F.3d 243, 248 (4th

Cir. 2005).    Dismissal is proper only if the plaintiff has failed

to “present factual allegations that ‘state a claim to relief that

is plausible on its face.’”     Jackson v. Lightsey, 775 F.3d 170,

178 (4th Cir. 2014).      Similarly, we review de novo a grant of

summary judgment.    Seabulk Offshore, Ltd. v. Am. Home Assur. Co.,

377 F.3d 408, 418 (4th Cir. 2004).     We must “view[] the facts and

inferences drawn therefrom in the light most favorable to the non-

moving party.”     Id.   Summary judgment is inappropriate if “the

evidence is such that a reasonable jury could return a verdict for

the nonmoving party.”    Anderson v. Liberty Lobby, Inc., 477 U.S.

242, 248 (1986).

     We must construe pro se complaints liberally, Jackson, 775

F.3d at 178, and “[l]iberal construction of the pleadings is

particularly   appropriate   where,   as   here,   there   is   a   pro   se

complaint raising civil rights issues,” Smith v. Smith, 589 F.3d

736, 738 (4th Cir. 2009) (alteration in original).



                                III.

     The First Amendment’s protection of the right to exercise

religious beliefs extends to all citizens, including inmates.

O’Lone v. Estate of Shabazz, 482 U.S. 342, 348 (1987).          In Turner

v. Safley, the Supreme Court held that “when a prison regulation

                                 10
impinges on inmates’ constitutional rights, the regulation is

valid   if   it    is   reasonably   related   to   legitimate   penological

interests.”       482 U.S. 78, 89 (1987).      The Turner Court laid out a

four-factor test for determining whether a prison regulation that

infringes on an inmate’s First Amendment rights is nonetheless

reasonable and therefore constitutionally valid.             First, is there

“a ‘valid, rational connection’ between the prison regulation and

the legitimate governmental interest put forward to justify it[?]”

Id.    Second, are there “alternative means of exercising the right

that remain open to prison inmates[?]”          Id. at 90.    Third, what is

“the impact accommodation of the asserted constitutional right

will have on guards and other inmates, and on the allocation of

prison resources generally[?]”         Id.     And finally, do there exist

“obvious, easy alternatives” suggesting that the regulation is “an

‘exaggerated response’ to prison concerns[?]”             Id.    Under this

framework, “[t]he burden . . . is not on the State to prove the

validity of prison regulations but on the prisoner to disprove

it.”    Overton v. Bazzetta, 539 U.S. 126, 132 (2003).

       RLUIPA provides more stringent protection of prisoners’ free

exercise rights than does the First Amendment, applying “strict

scrutiny instead of reasonableness.”            Lovelace v. Lee, 472 F.3d

174, 186 (4th Cir. 2006).       It prohibits any government entity from

imposing a “substantial burden” on an inmate’s religious exercise

unless the burden “is in furtherance of a compelling governmental

                                      11
interest”     and    “is      the   least    restrictive      means      of    furthering

that . . . interest.”            42 U.S.C. § 2000cc-1(a).            The inmate bears

the initial burden of showing a substantial burden on her religious

exercise, but the government must establish that the burden is the

least    restrictive          way   to    further    a     compelling      governmental

interest.          Id.    §    2000cc-2(b).         “The    least-restrictive-means

standard      is    exceptionally          demanding,       and     it   requires     the

government to show that it lacks other means of achieving its

desired goal without imposing a substantial burden on the exercise

of religion by the objecting party.”                     Holt v. Hobbs, 135 S. Ct.

853,    864   (2015)          (internal     quotation       marks    and      alterations

omitted).

                                             A.

       Jehovah      and       Appellees     agree    that     summary      judgment    of

Jehovah’s RLUIPA claim regarding VDOC’s wine ban was improper for

two reasons.        First, Jehovah did not have the opportunity to brief

the issue of whether the wine ban substantially burdened his

religious exercise.            The district court held that Jehovah had not

demonstrated a substantial burden.                  But the court had previously

found, during the motion-to-dismiss stage, that “[p]rohibiting

plaintiff from taking wine with communion burdens the exercise of

his religion.”           J.A. 55.        Because of this, the parties did not

address the substantial burden prong of RLUIPA in their summary

judgment briefing.             A district court may resolve a motion for

                                             12
summary judgment on grounds not raised by a party, but it must

first provide notice and a reasonable time to respond.     Fed. R.

Civ. P. 56(f); see also Coward v. Jabe, 532 F. App’x 328, 329 (4th

Cir. 2013) (unpublished) (“After giving notice and a reasonable

time to respond, the district court may grant a motion for summary

judgment on grounds not raised by a party.”).      Jehovah was not

afforded the requisite opportunity to demonstrate an issue of

material fact regarding the burden imposed by the wine ban.

     Second, the parties agree that the record is insufficient to

support the conclusion that the wine ban is the least restrictive

means to address the government’s purported security interest. 8

The Robinson Affidavit, which Appellees proffered in support of

their summary judgment motion, does not even attempt to explain

why an absolute ban is the least restrictive measure available.

At the very least, the government must “acknowledge and give some

consideration to less restrictive alternatives.”    Couch v. Jabe,

679 F.3d 197, 203 (4th Cir. 2012). 9   Both Jehovah and Appellees




     8 Jehovah also argues that a genuine issue of material fact
exists as to whether the government’s security interest is
compelling. Appellant’s Br. 38-40.
     9  Jehovah has put forth a number of less restrictive
alternatives, including: 1) to apply the same security measures
used for medication to wine, 2) to allow Jehovah an accommodation
to drink wine, and 3) to exclude inmates who have been convicted
of infractions involving stealing or alcohol and inmates with a
history of alcoholism.

                               13
agree that this burden has not yet been satisfied, and we agree.

Therefore, we reverse the district court’s summary dismissal of

Jehovah’s RLUIPA wine ban claim and remand for further proceedings.

     Although we must subject Jehovah’s First Amendment claim to

a standard more deferential to VDOC, we find that a reasonable

jury could rule in Jehovah’s favor.                Under Turner, Jehovah bears

the burden of showing not only that his religious exercise was

substantially     burdened,         but   also    that   the   wine      ban    is   not

“reasonably related to legitimate penological interests.”                            482

U.S. at 89; see also Overton, 539 U.S. at 132.                 The district court

based its First Amendment holding on its finding that Jehovah

failed    to   demonstrate      a     substantial    burden    on    his     religious

exercise.      As with the RLUIPA claim, the court failed to provide

notice that it would be considering this alternative ground for

summary judgment.         However, we may affirm the district court’s

grant of summary judgment on any ground in the record.                       Bryant v.

Bell Atlantic Md., Inc., 288 F.3d 124, 132 (4th Cir. 2002).

Therefore, we must determine whether a genuine issue of material

fact exists regarding whether the wine ban is unreasonable under

Turner.

     Turner’s     first       prong    asks    whether   there      is   a     rational

connection     between    a    legitimate        penological   interest        and   the

policy infringing on an inmate’s free exercise.                     482 U.S. at 89.

The Robinson Affidavit attests that the communion wine policy is

                                          14
motivated by “safety and security concerns,” specifically intended

to avoid the mishandling of alcohol and to prevent inmates who

have     struggled          with        alcoholism      from    engaging       in   unhealthy

behavior.         J.A. 81-82.            Promoting the inmates’ safety and health

is a legitimate concern.                  See McRae v. Johnson, 261 F. App’x 554,

558 (4th Cir. 2008) (unpublished) (finding that “in the prison

setting, suppression of contraband . . . [and] maintaining the

health and safety of inmates and staff . . . constitute compelling

governmental           interests.”          (emphasis      added)       (citing     Cutter   v.

Wilkinson, 544 U.S. 709, 722 (2005)).                          It also seems clear that

the communion wine ban is, in the most general sense, logically

connected         to    its     asserted        goal:          restricting      inmate     wine

consumption is a rational approach to preventing alcohol misuse

and abuse.        What is unclear, however, is whether the other Turner

prongs – the availability of alternative means of exercising the

right,      the        impact      of     accommodation,        and     the    existence     of

alternatives           --   support       the   conclusion       that    the   wine    ban   is

reasonable.

       In    the        First      Amendment      context,       “the     availability       of

alternative            means    of        practicing      religion        is    a     relevant

consideration.”             Holt, 135 S. Ct. at 862; see also O’Lone, 482

U.S. at 351-52 (analyzing an absolute ban on attending Jumu’ah and

addressing whether inmates “retain the ability to participate in

other Muslim ceremonies” (emphasis added)).                           Although the ban at

                                                 15
issue prohibits drinking wine at communion, it does not prevent

inmates from engaging in other aspects of communion, nor does it

affect other religious practices.          It is noteworthy, however, that

a previous version of the ban permitted inmates to consume wafers

dipped in wine. That version, like the current one, allowed clergy

to bring one fluid ounce of wine into the prison.              Neither version

categorically    prohibits    alcohol      on    the   premises.        The   only

difference between the two policies is that inmates used to have

an alternative means of consuming communion wine in a controlled

environment,    whereas     now   they     are    completely         barred   from

participating in that practice.

     Regarding the impact of an accommodation on other inmates,

guards,   and   prison   resources,      the    record   is    largely    silent.

Drawing   reasonable     inferences   in    Jehovah’s     favor,      however,   a

reasonable jury could find that exempting Jehovah from the ban

would have a minimal impact on prison resources.               Wine is already

permitted on the premises, and religious services take place in a

controlled   environment     in   which    Jehovah     would    be    supervised.

Furthermore, a jury could find that the prison population would

not be endangered by a single inmate with no history of alcohol

abuse consuming a small amount of wine in this setting.

     Finally, Jehovah has proposed several alternatives to the

ban, including:    1) to apply the same security measures used for

medication to wine, 2) to allow Jehovah an accommodation to drink

                                      16
wine, and 3) to apply the ban only to inmates who have been

convicted of infractions involving stealing or alcohol and inmates

with a history of alcoholism.          A reasonable jury could find that

at least one of these alternatives is so “obvious” and “easy” as

to suggest that the ban is “an exaggerated response.”               Turner, 482

U.S. at 90.      Therefore, we reverse the district court’s summary

dismissal of Jehovah’s First Amendment wine communion claim.

                                       B.

      The district court dismissed Jehovah’s Sabbath work claims

because    “prisoners     have    no    constitutional          right    to     job

opportunities while incarcerated.”            J.A. 56.       As Jehovah rightly

points out, however, this is not the correct focus of the RLUIPA

and   First   Amendment   inquiries.         The     constitutional     right    in

jeopardy is Jehovah’s right to free exercise of his religious

beliefs;   the   unavailability    of       prison    jobs   accommodating      his

Sabbath schedule is the alleged burden on that right.

      To state a RLUIPA claim, Jehovah need only plead facts tending

to show a substantial burden on his exercise of sincerely held

religious beliefs.      42 U.S.C. § 2000cc-2(b); see also Hartmann v.

Cal. Dep’t of Corr. & Rehab., 707 F.3d 1114, 1125 (9th Cir. 2013)

(“To survive a motion to dismiss on their RLUIPA claim, plaintiffs

must allege facts plausibly showing that the challenged policy and

the practices it engenders impose a substantial burden on the

exercise of their religious beliefs.”).               “[A] substantial burden

                                       17
on religious exercise occurs when a state or local government,

through act or omission, puts substantial pressure on an adherent

to modify his behavior and to violate his beliefs.”   Lovelace, 472

F.3d at 187 (internal quotation marks and alterations omitted).

     Here, Jehovah has alleged that his religion requires him to

abstain from working during the “Old Jewish” and “New Christic”

Sabbaths.   He has pled that his cleaning job would not accommodate

his Sabbath observances, that his requests for job transfers were

denied, and that VDOC staff has not approved him for any job for

which he has applied since December 2011.   He has further alleged

that he will face sanctions and lose the opportunity to accrue

good conduct allowances and earned sentence credits if he fails to

work for 30-40 hours per week.

     Appellees argue that Jehovah simply wishes more jobs would

accommodate his Sabbath schedule, and that therefore he is not

substantially burdened.    They rely on Jehovah’s assertion that

“there are few prison jobs available to him at SIP and other

prisons which he can work and keep observing the Sabbaths.”    See

J.A. 27 (Compl. ¶ 32) (emphasis added). However, viewing the facts

in the light most favorable to Jehovah, and applying the requisite

liberal construction to his pro se pleadings, Jehovah’s assertion

that there are few jobs available to him is not inconsistent with

his having applied for and been rejected from all of those jobs.

As Jehovah puts it, these other jobs are available to him “in

                                 18
theory,” but he has “plainly alleged that these jobs were made

unavailable       to    him.”      Appellant’s     Reply      Br.    14   (emphasis   in

original).        Jehovah has alleged facts that support a plausible

claim   to    relief.         We   therefore    reverse       the    district    court’s

dismissal     of       Jehovah’s    RLUIPA     claim    and    remand      for   further

proceedings.

     The standard for stating a free exercise claim under the First

Amendment is more stringent.             Jehovah bears the burden not only of

demonstrating an infringement of his religious beliefs, but also

of showing that VDOC’s refusal to accommodate his Sabbath work

schedule is not rationally related to a legitimate penological

interest.     Turner, 482 U.S. at 89.            Still, Jehovah’s pro se civil

rights complaint meets the low bar of the motion-to-dismiss stage.

It is difficult to see what interest is served by making it

impossible for Jehovah to perform his required work hours entirely

during the week.           One reasonably could determine that granting

Jehovah      an    individual       accommodation        is    an     “obvious,    easy

alternative[]”         that   suggests    VDOC’s       actions      are   unreasonable.

Drawing all reasonable inferences in Jehovah’s favor, he has set

forth a plausible claim for relief.              See Jackson, 775 F.3d at 178.

Therefore, the district court erred in dismissing Jehovah’s First

Amendment claim.




                                          19
                                     C.

       The district court dismissed Jehovah’s housing claims because

it found that Jehovah “has no right to choose a cellmate based on

that person’s religious preferences or background.”              J.A. 57.    As

discussed above, however, the proper inquiry is whether and to

what extent VDOC burdened Jehovah’s right to exercise his sincerely

held religious beliefs by assigning him cellmates who did not share

his religious views.

       Jehovah’s RLUIPA claim must survive the motion-to-dismiss

stage if he has pled facts tending to show that VDOC’s refusal to

accommodate his housing requests “put[] substantial pressure on

[him]   to   modify     his   behavior   and   to    violate   his   beliefs.”

Lovelace, 472 F.3d at 187 (internal quotation marks and alterations

omitted).    Jehovah has alleged that VDOC required him to “share a

cell    or   anything    with   persons     who     are   anti-Christian    and

unbelievers” in contravention of his religious beliefs.               J.A. 28

(Compl. ¶ 34).        This allegation alone does not demonstrate that

being housed with non-Christians has pressured him to change his

religious conduct.       Jehovah takes issue with the exposure to non-

Christians, not with any effect it has on his religious activities.

As Appellees note, the few jurisdictions to address this question

have found that being housed with an inmate who does not share the

plaintiff’s religious beliefs “does not inhibit or constrain [the

p]laintiff’s religious conduct.”          Steele v. Guilfoyle, 76 P.3d 99,

                                     20
102 (Okla. Civ. App. 2003); see also Rogers v. Hellenbrand, No.

03-C-230-C, 2004 WL 433976, at *6 (W.D. Wis. Mar. 4, 2004) (“There

is no indication in his briefs, evidence or proposed facts that

simply being exposed to the religious views of others hinders [the

plaintiff’s]      ability   to     exercise     his   own   religion   in   any

way . . . .”), aff’d, 118 F. App’x 80 (7th Cir. 2004).

     In addition to his general complaints of being assigned non-

Christian cellmates, however, Jehovah asserts that he was housed

with a particular inmate who subjected Jehovah to “anti-Christian”

rhetoric.    J.A. 28 (Compl. ¶ 35).             Jehovah states that he was

“burdened, mocked, and harassed on account of [h]is religious views

by being housed in a cell with” this inmate.                 J.A. 28 (Compl.

¶ 37).    Construing Jehovah’s pro se complaint liberally, it is

reasonable   to    infer    that    Jehovah’s    religious    practices     were

chilled by his cellmate’s religiously motivated harassment.                  At

the motion-to-dismiss stage, this qualifies as a sufficient prima

facie showing under RLUIPA. 10        We therefore reverse the district

court’s dismissal of Jehovah’s RLUIPA cell assignment claim.

     For his First Amendment cell assignment claim to survive,

Jehovah must allege sufficient facts showing that VDOC’s refusal



     10 Since Jehovah has sufficiently pled that his housing
assignments substantially burdened his religious exercise, the
parties agree that remand is appropriate because the record does
not establish whether VDOC’s housing assignment policy is the least
restrictive means of achieving a compelling government interest.

                                       21
to assign him a different cellmate was not reasonably related to

a legitimate penological interest. Turner, 482 U.S. at 89. Giving

his complaint its due liberal construction, we find that he has

done     so.     Jehovah     states   that   his    cell   assignments     were

“deliberately done . . . to harass and cause conflict and problems

for [him].”      J.A. 29 (Compl. ¶¶ 38, 41 & n.18).          Furthermore, he

asserts that his cell assignments have contravened a SIP housing

policy      requiring   an   equivalence     in    cellmates’   criminal   and

disciplinary records.        J.A. 29 (Compl. ¶ 41 n. 18).       He filed two

grievances regarding his issues with the inmate who allegedly

harassed him but never received a response. 11              J.A. 28 (Compl.

¶ 37).      Given these allegations suggesting that VDOC was motivated

not by a legitimate penological concern but by animus, Jehovah has

successfully alleged facts supporting a plausible claim to relief.

Therefore, we reverse the district court’s dismissal of Jehovah’s

First Amendment cell assignment claim.



                                      IV.

       A claim of deliberate indifference in violation of the Eighth

Amendment requires two showings, one objective and one subjective.

First, the inmate must prove that “the deprivation of a basic human




       11
       Jehovah’s residence with this inmate came to an end when
Jehovah was placed in disciplinary segregation.

                                      22
need was objectively sufficiently serious.”                 De’Lonta v. Angelone,

330 F.3d 630, 634 (4th Cir. 2003) (internal quotation marks and

alterations omitted, emphasis in original). Second, she must prove

that    “subjectively       the     officials    acted      with    a     sufficiently

culpable    state     of   mind.”      Id.     (internal     quotation      marks   and

alterations omitted, emphasis in original).

       “Only   extreme     deprivations        are    adequate      to    satisfy   the

objective      component     of   an    Eighth       Amendment     claim     regarding

conditions of confinement.”            Id.     Therefore, Jehovah must allege

a serious injury or a substantial risk of such.                     Id.     Taking the

facts in the light most favorable to Jehovah, they are sufficient

to support such a finding.             Jehovah’s alleged ailments fill two

pages of his complaint and include constant chest pain, chronic

headaches, and diminished hearing and eyesight. J.A. 37-38 (Compl.

¶ 69).      Furthermore, Jehovah asserts that he has since been

diagnosed      with    pulmonary       hypertension        with    right     ventricle

hypertrophy, a serious and sometimes fatal condition.

       Appellees do not appear to dispute that Jehovah’s innumerable

alleged symptoms constitute serious health issues.                        Rather, they

focus on the subjective component of Jehovah’s claim.                          Jehovah

must show that his doctors were deliberately indifferent, or

rather,    that     they   “actually     kn[e]w       of   and     disregard[ed]     an

objectively serious condition, medical need, or risk of harm.”

De’Lonta, 330 F.3d at 634.

                                          23
     Appellees argue that Jehovah cannot meet this bar because he

received extensive treatment from Dr. King and his other doctors.

But the fact that Jehovah received some treatment is consistent

with the allegation that his doctors ignored and failed to treat

many of his symptoms.    See id. at 635 (finding that the fact that

the plaintiff received some treatment did not mean she received

treatment for a particular ailment or that the treatment was

reasonable).     Jehovah has alleged that his doctors acknowledged

some symptoms but ignored most, disregarded abnormal test results,

and failed to treat any of his symptoms effectively.              In other

words, he has pled facts that, if true, would establish that his

doctors   “actually   kn[e]w   of   and    disregard[ed]   an   objectively

serious condition, medical need, or risk of harm.”              Id. at 634.

Dismissal of Jehovah’s claim is not appropriate unless he has

failed to present factual allegations supporting a plausible claim

to relief.     See Jackson, 775 F.3d at 178.       That is not the case

here.   Therefore, the district court erred in dismissing Jehovah’s

Eighth Amendment claim.



                                          V.

     For the foregoing reasons, the judgment of the district court

is

                                                  REVERSED AND REMANDED.



                                    24